DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 7/14/21, Applicant, on 11/11/21, amended claims 1, 7, 8, 13, and 15. Claims 1-3, 5-11, 13-21, and 23-24 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 1-3, 5-11, 13-21, and 23-24 are withdrawn in light of Applicant’s amendments and explanations.

Subject Matter Overcoming Prior Art
Claims 1-3, 5-11, 13-21, and 23-24 are allowable.
The following is an Examiner's Amendment and Reasons for Allowance is being issues to correct a typographical error where claim 15 ended with a semicolon instead of a period after the Applicant’s last amendment. The substance of the claim was otherwise not altered.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

(Previously Presented) A computer-implemented system for globally optimizing schedules of training programs, said system comprising a processor and a memory storing instructions executable by said processor, said instructions configured to implement the following three modules iteratively to determine a globally optimized plan schedule of said training programs,
a.	 a scheduler, for determining a locally optimized plan schedule of training programs, said scheduler configured to
i. 	receive:
a) 	a plan request specifying a plurality of training programs to be scheduled and resources required for said training programs, said required resources comprising time durations of activities in said training programs and classrooms for activities in said training programs;
b) 	a plan vector specifying an order in which to process said training programs for scheduling;
c) 	course scheduling rules for said training programs, wherein said scheduling rules comprise a sequence of tiers of constraint- relaxed course rules, said tiers disposed in said sequence according to one or more constraints relaxed in a succeeding tier in comparison with each preceding tier; and
d) 	an available resources list, specifying available time slots and

ii. 	compute a locally optimized plan schedule comprising schedules of said training programs in said plan request; said schedule of said training programs computed in order of said training programs in said plan vector; said plan schedule comprising course starting dates and activity time slots of each of said training programs in said plan request; computing of said starting dates and said activity time slots in conformity with said available resources and said scheduling rules for said training programs; computing a of each training program schedule further employs a look- ahead-to-save algorithm, configured to find one or more of a least expensive date and time slot in a day to schedule an activity, resources having a minimum hourly rate, a late-in-the-day said time slot to schedule a start of said training program, and an early-in-the-day said time slot to schedule an end of said training program;
iii..	 when scheduling each training program, if failing to schedule a said course starting date and/or activity time of the training program in conformity with said scheduling rules in a said course rules tier, replacing said scheduling rules of said course rules tier with scheduling rules in said next tier in said sequence and repeating said step of scheduling the training program;
b. 	an evaluator configured to receive said locally optimized plan schedule and calculate a plan cost of said plan schedule; and
c. 	a solver, for determining a globally optimized plan schedule of said training programs based on said locally optimized plan schedules, said solver configured to 

ii.. 	if the exit criterion is not met, rearrange said order of said training programs in said plan vector, by using a simulated annealing algorithm at a temperature computed as a function of said plan cost in one or more of said iterations, and then sending said rearranged plan vector to the scheduler for another iteration;
iii.. 	if the exit criterion is met, reporting the plan schedule with the minimum plan cost as a globally optimized plan schedule.
(Original) The system of claim 1, wherein said scheduling rules in at least one of said course rules tiers further comprise one or more mandatory constraints, optionally comprising regulatory requirements, contractual requirements, or any combination thereof.
(Previously presented) The system of claim 1, wherein one or more pluralities of said activities in one or more said training courses are grouped in one or more clusters; said course scheduling rules further comprising cluster rules of said clusters, said cluster rules optionally comprise a maximum duration from a first activity to a last activity in a said cluster, exceeding a maximum time gap between activities in said cluster, limitations of switching locations during a said cluster, whether said cluster must be a first event of a day, a number of days of rest after said cluster, or any combination thereof.
(Previously Canceled)
(Previously Presented) The system of claim 1, wherein for one or more of said time slots in a day, said course scheduling rules further comprise excluding travel to an 
(Previously Presented) The system of claim 1, wherein said instructions further comprise ordering  said training courses in a plan vector of  an initial optimization iteration according to an order selected from the group consisting of earlier-to-later earliest course starting date, later-to-earlier earliest course starting date, longest-to-shortest course duration, shortest-to-longest course duration, long-slack to short-slack, short-slack to long-slack, according to input of a user, at random, and any combination thereof.
(Previously Amended) The system of claim 1, wherein said computing a plan schedule further employs a look-ahead-to-share algorithm in order to find one or more activities in said training program that can share a same resource.
(Previously Amended) The system of claim 1, wherein said instructions further comprise steps, upon failing to find said course starting date of a said training program or said activity time slots for a said activity, of resetting said one or more training programs and activities and searching for a rescheduling date to reschedule said training program; and managing at least one black and white calendar, each said black and white calendar comprising
black dates, defined as dates on which said training programs or activities failed to be scheduled; and
white dates, defined as dates on which said training programs or activities succeeded to be scheduled; wherein said step of computing a plan schedule is configured to search said white dates and skip said black dates when 
(Previously Presented) The system of claim 1, further comprising one or more steps of: finding one or more least expensive locations to conduct a said training program, minimizing the number of changes of locations during said training program, minimizing a number of trips by one or more instructors of said training program, or any combination thereof.
(Previously Presented) The system of claim 1, wherein said instructions further comprise steps of defining one or more instructor buffers; said buffers being a schedule of numbers of instructors to be kept on reserve for contingency absences of allocated instructors; and attempting to balance said buffer according to known training volume and availability of resources.
(Previously Presented) The system of claim 1, wherein said instructions further comprise a step of scheduling travel between training centers in light of an airline flight schedule.
(Previously Canceled)
(Previously Presented) The system claim 1, wherein said exit criterion is selected from a group consisting of a maximum number of optimization iterations, a maximum amount of elapsed processing time, said plan cost reaching a predefined cost target, said plan cost reaching a predefined improvement in reduced cost or increased profit, reaching an optimization iteration when an improvement in reduced cost or increased profit does not exceed a threshold fraction of a previous plan cost, and any combination thereof.
(Previously Presented) The system of claim 1, wherein for an initial said iteration of computing a plan schedule an initial said plan vector is provided by a user.
(Currently Amended) A computer-implemented method of producing globally optimized training program schedules, performed iteratively to determine a globally optimized schedule plan of a plurality of training programs, said method comprising steps of
obtaining:
i. 	a plan request specifying a plurality of training programs to be scheduled and resources required for said training programs, said required resources comprising time durations of activities in said training programs and classrooms for activities in said training programs;
ii. 	a plan vector specifying an order of said training programs in which to process said training programs for scheduling;
iii. 	course scheduling rules for said training programs, wherein said scheduling rules comprise a sequence of tiers of constraint-relaxed course rules, said
tiers disposed in said sequence according to one or more constraints relaxed in a succeeding tier in comparison with each preceding tier; and
iv. 	available resources, comprising available time slots and classrooms;
b. 	computing a locally optimized plan schedule comprising schedules of said training programs in said plan request; said schedules computed in order of said training programs in said plan vector; said plan schedule comprising course starting dates and activity time slots of each of said training programs in said plan request; computing of said starting dates and said activity time slots is made in conformity with said available resources and said course scheduling rules for said training programs; said computing a locally optimized plan schedule further employs a look-
c. 	when scheduling each training program, if failing to schedule a said course starting date and/or activity time of the training program in conformity with said scheduling rules in said course rules tier, replacing said scheduling rules of said course rules tier with scheduling rules in said next tier in said sequence and repeating scheduling of the training program;
evaluating a plan cost of said plan schedule;
comparing said plan cost with one or more plan costs from earlier optimization iterations of said method;
if an exit criterion is met, then reporting the plan schedule with the minimum plan cost as a globally optimized plan schedule;
determining a globally optimized plan schedule based on said locally optimized plan schedules, whereby if said plan schedule does not meet said exit criterion, then:
computing a new plan vector; said computing a new plan vector employing a simulated annealing algorithm at a temperature computed as a function of said plan costs of one or more optimization cycle iterations; and
ii.	replacing said plan vector with said new plan vector and proceeding from step (b)[[;]].
(Original) The method of claim 15, wherein scheduling rules in at least one of said course rules tiers comprises one or more mandatory constraints, optionally comprising regulatory requirements, contractual requirements, or any combination thereof.
(Previously Presented) The method of claim 15, wherein said step of computing a schedule of a training program comprises steps of
searching for a next available course starting date that meets said course scheduling rules for said training program;
if a said available course starting date is not found, then replacing said scheduling rules with a said next tier in said sequence of course scheduling tiers;
scheduling the course starting date of said training program to said found next available course starting date;
selecting an activity in said training program for scheduling;
searching for a number next available activity time slots required for scheduling said activity; said activity time slots no earlier than said course starting date; said activity time slots meeting said course scheduling rules;
if said next available activity time slots are found, then scheduling said activity for said found activity time slots;
if a next available activity time is not found, then cancelling said course starting date and said scheduled activity time slots of said training program and returning to step (a);
repeating step (c)-(f) for each activity in said training program; and
i.	repeating steps (a)-(h) for each training program in said plan.
(Previously Presented) The method of claim 17, wherein at least some of said 
selecting a cluster in said training program;
selecting an activity in said cluster of said training program;
said step of searching for a number of time slots required for scheduling the activity that meet course scheduling rules further comprises the requirement that said time slots meet said cluster scheduling rules; and
if said activity time slots were not found, then cancelling the scheduled course starting date and activity times of the training program and proceeding with step 17(a).
(Original) The method of claim 18, wherein said cluster scheduling rules are in one of a sequence of constraint-relaxed cluster rules tiers; wherein said one or more cluster scheduling rules in a cluster rules tier are removed or relaxed in a next cluster rules tier in said sequence; the method further comprising steps of:
if said activity time slots are found, checking if there is a next cluster rules tier in said sequence; and
if there is a said next cluster rules tier, then:
i. 	cancelling said scheduled activity times for activities in the cluster;
ii. 	shifting to said relaxed cluster rules tier; and
iii. 	proceeding with step 18(b).
(Original) The method of claim 17, wherein said step of searching for a next available course starting date is selectable from a group consisting of: searching for an 
Latest course starting date = Late boundary date of the training program - said Minimum course duration of the training program.
(Original) The method of claim 17, wherein said searching for an earliest next available course starting date comprises steps of
selecting said early boundary date for said training program;
if said selected date is blacked out, then selecting a date on the morrow of said blacked out date and repeating step (b);
if said selected date does not meet said scheduling rules, then blacking out said selected date and proceeding from step (b);
if said selected date is later than a late boundary date of said training program, then proceeding to step 17(b);
reporting said selected date as the next available starting date and proceeding to step 17(c).
(Previously Canceled)
(Previously Presented) The system of claim 1, wherein said scheduling rules further comprise a restriction selected from the group consisting of: an earliest activity starting time slot, a latest activity ending time slot, hours of duty, a rest time between duties, a maximum time between two activities in a training program, equipment availability hours, restriction of instructors for said activities, a maximum duration of a training program, or any combination thereof.


Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
…
a. a scheduler, for determining a locally optimized plan schedule of training programs, said scheduler configured to 
i. receive: 
a) a plan request specifying a plurality of training programs to be scheduled and resources required for said training programs, said required resources comprising time durations of activities in said training programs and classrooms for activities in said training programs; 
b) a plan vector specifying an order in which to process said training programs for scheduling; 
c) course scheduling rules for said training programs, wherein said scheduling rules comprise a sequence of tiers of constraint- relaxed course rules, said tiers disposed in said sequence according to one or more constraints relaxed in a succeeding tier in comparison with each preceding tier; and 
d) an available resources list, specifying available time slots and classrooms; 
…
b. an evaluator configured to receive said locally optimized plan schedule and calculate a plan cost of said plan schedule; and 
c. a solver, for determining a globally optimized plan schedule of said training programs based on said locally optimized plan schedules, said solver configured to 
i. receive said plan cost, compare the plan cost with one or more plan costs from earlier optimization iterations, and determine if an exit criterion is met; 
ii. if the exit criterion is not met, rearrange said order of said training programs in said plan vector, by using a simulated annealing algorithm at a temperature computed as a function of said plan cost in one or more of said iterations, and then sending said rearranged plan vector to the scheduler for another iteration; 
iii. if the exit criterion is met, reporting the plan schedule with the minimum plan cost as a globally optimized plan schedule.
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art 
The closest prior art of record is described as follows:
Montgomery et al. (U.S. Patent Application Publication Number 2017/0243166) - The abstract provides for the following: A method, computer program product, and computer system for identifying, by a computing device, historical information associated with filling a substitute position for a profession, wherein the historical information may include a plurality of categories. At least a first portion of categories of the plurality of categories may be selected to be used in a prediction model. A prediction may be generated for at least one of a number of future substitute positions for the profession that will be available and a number of the future substitute positions for the profession that will be filled.
Eder (U.S. Patent Application Publication Number 2012/0284207) - The abstract provides for the following: An automated method, computer program product and system for using artificial intelligence based cognitive learning methods to create a custom risk transfer program for one or more organizations on a continual basis. The elements of value, external factors and segments of value of the one or more organizations are analyzed and modeled using predictive models that are developed by learning from the data associated with each of the organizations. Scenarios of both normal and extreme situations are also developed by learning from the data. The scenarios are then used to drive simulations of the predictive models. The output from these simulations are then used to calculate a risk by element of value, external factor and segment of value for each organization. A custom risk transfer program that optimizes financial performance for 
Ly (U.S. Patent Application Publication Number 2009/0292550) - The abstract provides for the following: A method for planning an event with a computer system that includes the steps of gathering the constraints, creating filtered layers based on the constraints, intersecting at least two filtered layers, and determining at least one optimal time for the event. In another preferred embodiment, the method for planning an event includes the steps of gathering the constraints, creating filtered layers based on the constraints, intersecting at least two filtered layers, and determining at least one set of event details.
Thengvall et al. (U.S. Patent Application Publication Number 2003/0139958) - The abstract provides for the following: A system for rapidly generating minimum length pilot training schedules which uses a branch and bound, and a mixed integer programming model with constraints to produce student and resource schedules at a device period level for all pilots of an airline.
Snyder et al. (U.S. Patent Application Publication Number 2004/0115596) - The abstract provides for the following: A method is provided for automatically producing a schedule of classes for an educational institution having a plurality of teachers, a plurality of students, and a curriculum. The method preferably includes receiving designations of a plurality of curriculum modules of the curriculum, each curriculum module including educational material, one or more of the curriculum modules being prerequisite modules for one or more subsequent modules. The method also preferably includes receiving, as an input into a computer system, curriculum information comprising an indication of 
Diveev A.I et al. “NP-Hard Task Schedules and Methods of Its Decision.” The abstract provides for the following: Methods of solving the problem of the schedule problem are examined, the advantages and disadvantages of these methods are identified, the formulation of the problem and modified genetic algorithm are given, which solutions with small variations of basic solution finds the optimal solution. The result of computational experiment is also given.
Michael G. Tribe et al. “Dynamic Staffing and Rescheduling in Software Project Management: A Hybrid Approach.” The abstract provides for the following: Resource allocation could be influenced by various dynamic elements, such as the skills of engineers and the growth of skills, which requires managers to find an effective and efficient tool to support their staffing decision-making processes. Rescheduling happens commonly and frequently during the project execution. Control options have to be made 
SHENG BUYUN et al. (China Patent Publication Number CN 108846570 A) The abstract provides for the following: The invention discloses a kind of methods for solving resource constrained project scheduling problem, it is proposed that one kind moves back response time the smallest heuristic rule based on activity, and design a kind of processing item resource constraint and timing optimization two-stage decomposition algorithm, by combining heuristic rule and meta-heuristic algorithm, and timing optimization again is carried out to the schedule after resource contention resolution, time slot that may be present between activity in the elimination project plan, to obtain best activity scheduling scheme. The present invention considers temporal constraint and resource constraint, the heuristic rule information of response time is moved back using activity, and combine meta-heuristic algorithm, can effectively eliminate resource contention, and rapidly realizes activity scheduling arrangement. Activity scheduling arrangement can be advanced optimized using timing optimization, sufficiently and reasonably deploy the relationship between consumed resource and activity schedule, be conducive to be quickly found out minimum Project duration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624